         Case 3:16-cv-30142-MGM Document 122 Filed 01/15/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                                C.A. NO: 3:16-CV-30142-MGM


JUNIOR WILLIAMS
     Plaintiff,

v.

KAWASAKI MOTORS CORP., U.S.A.,
KAWASAKI HEAVY INDUSTRIES, LTD,
and SPRINGFIELD MOTOR SPORTS, LLC
      Defendants.


       DEFENDANTS KAWASAKI MOTORS CORP., U.S.A. AND KAWASAKI HEAVY
        INDUSTRIES, LTD.’S MOTION FOR A PROTECTIVE ORDER REGARDING
     PLAINTIFF’S FAILURE TO SERVE REVISED PROPOSED WRITTEN DISCOVERY,
     AND FOR AN EXTENSION TO CONFER REGARDING PLAINTIFF’S RULE 30(b)(6)
                             DEPOSITION NOTICES


        Defendants Kawasaki Motors Corp., U.S.A. (“KMC”) and Kawasaki Heavy Industries, Ltd.

(“KHI”) hereby submit this Motion for a Protective Order Regarding Plaintiff’s Failure to Serve

Revised Proposed Written Discovery, and for an Extension to Confer Regarding Plaintiff’s Rule

30(b)(6) Deposition Notices.

        WHEREFORE, for the reasons set forth in the accompanying Memorandum, the Court should

issue an Order, (1) confirming that the plaintiff has waived any right to serve proposed interrogatories,

or document requests beyond those contained in plaintiff’s Rule 30(b)(6) notices, and (2) that the

parties shall continue negotiations regarding the scope, timing, and location of the Rule 30(b)(6)

deposition of KHI. If agreement cannot be reached, the defendants would have thirty (30) days for

the filing of a Motion for a Protective Order.
         Case 3:16-cv-30142-MGM Document 122 Filed 01/15/19 Page 2 of 2




                                               Defendants,
                                               Kawasaki Motors Corp., U.S.A.,
                                               Kawasaki Heavy Industries, LTD.,
                                               By their attorneys,

                                               /s/ Peter M. Durney
                                               Peter M. Durney, BBO # 139260
                                                        pdurney@cornellgollub.com
                                               Christopher J. Hurst, BBO # 682416
                                                        churst@cornellgollub.com
                                               CORNELL & GOLLUB
                                               75 Federal Street
                                               Boston, MA 02110
                                               (617) 482-8100
                                               Fax: (617) 482-3917



                             CERTIFICATE OF CONSULTATION

        The parties are in the process of conferring regarding the plaintiff’s Rule 30(b)(6) notices. On
January 14, 2019, counsel for the defendants Kawasaki Motors Corp., U.S.A. and Kawasaki Heavy
Industries, Ltd. informed plaintiff’s counsel that if no response to the letter dated January 11, 2019
was received by January 15, 2019, at noon, the defendants would have to make this filing. No
response was received.



                                  CERTIFICATE OF SERVICE

        I, Peter M. Durney, attorney for defendants Kawasaki Motors Corp., U.S.A. and Kawasaki
Heavy Industries, Ltd. hereby certify that on the 15th day of January, 2019, a true copy of the
foregoing was filed through the ECF System and sent electronically to the registered participants
as identified on the Notice of Electronic Filing and that paper copies will be served by first-class
mail, postage prepaid, upon anyone indicated as a non-registered participant.



                                               /s/ Peter M. Durney
                                               Peter M. Durney



                                                   2
